DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pp. 17-19 of Remarks filed 10/20/2021, with respect to amended claims 1, 14, and 20 in light of the prior art have been fully considered and are considered persuasive. 
Applicant’s arguments, see p. 1 of Remarks filed 02/09/2022, with respect to the “pitch setpoint indication” terminology have been fully considered and are considered persuasive.
The amendments of 10/20/2021, in conjunction with the amendments filed 02/09/2022, serve to clearly distinguish the claimed invention from the prior art of record.

Interviews
Interviews with Applicant’s Representative, Stephen Bondura (Reg. No. 35,070), were held on February 4, 8, and 9, 2022. See the attached Interview Summary for further discussion.
Applicant’s Supplemental Amendment of 02/09/2022 was filed to address the issues discussed and accurately reflects the amendments to the claims which were discussed to place the application in condition for allowance.
Applicant’s Representative is thanked for the courtesies extended during the interviews and cooperation in advancing prosecution.

Allowable Subject Matter
Claims 1, 2, 4-7, 10-12, 14-20, including the amendments made in the Supplemental Amendment of 02/09/2022, are allowed.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a method for controlling a generator of a wind turbine, the generator having a rotor and a stator, the method comprising:
detecting, with a controller, a respective amount of electrical current in each of the rotor of the generator and the stator of the generator of the wind turbine;
determining, with the controller, whether the respective amounts of electrical current in each of the rotor of the generator and the stator of the generator exceed respective electrical current thresholds of the rotor of the generator and the stator of the generator, wherein each of the respective electrical current thresholds correspond corresponds to a maximum power rating for the rotor of the generator and the stator of the generator, respectively; and
adjusting a speed of the generator so as to alter a ratio of the amount of electrical current in the rotor of the generator to the amount of electrical current in the stator of the generator such that the respective electrical current thresholds of the rotor of the generator and the stator of the generator are not exceeded and the wind turbine operates at a nominal power rating.
Regarding independent claim 14, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a system for controlling a wind turbine, the system notably including a converter controller configured to:
determine respective amounts of electrical current in each of the rotor of the generator and the stator of the generator, and 
detect whether the respective amounts of electrical current in each of the rotor of the generator and the stator of the generator exceed respective electrical current thresholds of the rotor of the generator and the stator of the generator, wherein each of the respective electrical current thresholds corresponds to a maximum power rating for the rotor of the generator and the stator of the generator, respectively; and the system also notably including
a turbine controller operably coupled to the converter controller, the turbine controller being configured to adjust a speed of the generator so as to alter a ratio of the amount of electrical current in the rotor of the generator to the amount of electrical current in the stator of the generator such that the respective electrical current thresholds of the rotor of the generator and the stator of the generator are not exceeded and the wind turbine operates at a nominal power rating.
Regarding independent claim 20, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a
method for upgrading a power production capability of a wind turbine, the method comprising:
operating a rotor of a generator of the wind turbine and a stator of the generator at a power rating that is greater than a nominal power rating for the generator;
determining, with a controller, a respective amount of electrical current in each of the rotor of the generator and the stator of the generator;
detecting, with the controller, whether the respective amounts of electrical current in each of the rotor of the generator and the stator of the generator exceed respective electrical current thresholds of the rotor of the generator and the stator of the generator, wherein each of the respective electrical current thresholds corresponds to a maximum power rating for the rotor of the generator and the stator of the generator, respectively; and
when at least one of the respective electrical current of the rotor of the generator or the electrical current of the stator of the generator exceeds the respective electrical current threshold, adjusting a ratio of the amount of electrical current in the rotor of the generator to the amount of electrical current in the stator of the generator via altering a speed of the generator such that the respective electrical current thresholds of the rotor of the generator and the stator of the generator are not exceeded and the wind turbine operates at the power rating that is greater than the nominal power rating.
N.B. - Note that it is the combination of the above-emphasized features of independent claims 1, 14, and 20 which, respectively, does not appear to be either taught or rendered obvious by the prior art of record.
Regarding claims 2, 4-7, 10-12; and claims 15-19; they are dependent on claims 1, 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 11, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832